Citation Nr: 1825442	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-32 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee degenerative joint disease, status post fractured right patella, evaluated as noncompensable, effective February 1, 2012.  

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease, status post fractured right patella, effective February 28, 2012.  

3.  Entitlement to an initial rating for left upper arm radiculopathy, evaluated as noncompensable, effective February 1, 2012.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

In January 2012, the Veteran retired from the United States Marine Corps after more than twenty years of active, honorable service.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the RO.  


FINDINGS OF FACT

1.  From the time service connection became effective February 1, 2012, through February 27, 2017, the Veteran's right knee degenerative joint disease was manifested primarily by subjective complaints.  

2.  Since February 28, 2017, the Veteran's right knee degenerative joint disease has been manifested primarily by complaints of pain, flexion to 135 degrees with objective evidence of pain at that level, and extension to zero degrees with no objective evidence of painful motion.  

3.  Since service connection became effective February 1, 2012, the Veteran's left upper extremity radiculopathy has been productive of less than mild impairment.  



CONCLUSIONS OF LAW

1.  From February 1, 2012 through February 27, 2017, the criteria for a compensable rating for right knee degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2017).  

2.  Since February 28, 2017, the criteria for a rating in excess of 10 percent for right knee degenerative arthritis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2017).  

3.  Since service connection became effective February 1, 2012, the criteria for an initial compensable rating for left upper arm radiculopathy have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8516 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of a claim, VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.  

In October 2011, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims for service connection for a right knee disability and left upper arm radiculopathy.  VA then obtained identified and available evidence, conducted examinations, and offered the Veteran a hearing before the Board. 

In October 2012, the RO granted service connection for a right knee degenerative joint disease and for left upper arm radiculopathy.  The RO assigned noncompensable ratings for each, effective February 1, 2012.  The Veteran disagreed with those rating percentages, and this appeal ensued.  

In March 2017, the RO raised the Veteran's rating for his right knee disability to 10 percent, effective February 28, 2017.  The RO confirmed and continued the noncompensable rating for the left upper arm radiculopathy.  Because neither decision represented a full grant of the benefits sought on appeal; the Board jurisdiction over those issues.  Inasmuch as they are derived from the initial service connection claims, the issue of entitlement to increase ratings is considered a "downstream" issue.  Grantham v. Brown, 114 F.3d 1156 (1997).  Although VA has not specifically notified the Veteran of the information and evidence necessary to substantiate the increased rating claim, such notice is not required.  

In December 2003, VA General Counsel issued a precedential opinion stating that, if VA received a notice of disagreement (NOD) in response to a decision on a claim for which VA had already sent the veteran a duty to assist letter, and the NOD raised a new issue, the duty to assist the veteran did not require VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue.  See VAOGCPREC 8-03, 69 Fed. Reg. 25180 (2004).  The Board is bound by that opinion.  38 U.S.C. § 7104(c) (2012).  Hence, VA has essentially complied with its duty to assist the Veteran in the development of his claims for increased ratings for his right knee disability and left upper arm radiculopathy.  Accordingly, the Board will proceed to the merits of the appeal.  

The Veteran contends that the ratings for his right knee disability and left upper arm radiculopathy do not adequately reflect the severity of those disorders.  Therefore, he maintains that increased ratings are warranted.  After carefully considering the claims in light of the record and the applicable law, the Board agrees to the extent indicated.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C. § 1155, 38 C.F.R. Part 4 (2017).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

During the course of an appeal, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Similarly, when service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Right Knee 

The Veteran's right knee disability is rated as arthritis due to trauma.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Arthritis due to trauma, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion of knee is rated in accordance with 38 C.F.R. §§ 4.71a, Diagnostic Code's 5260 and 5261.  A noncompensable rating is warranted when flexion is limited to 60 degrees or when extension is limited to 5 degrees.  A 10 percent rating is warranted when flexion is limited to 45 degrees or when extension is limited to 10 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees or when extension is limited to 15 degrees.  

When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rated as follows:

A 20 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.

A 10 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  

Note 1:  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints. The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions.  38 C.F.R. § 4.45 (f).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations. The joints involved should be tested for pain on both active and passive motion, in weight-bearing and no weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In determining the adequacy of assigned disability ratings, consideration must be given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration must also be given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45. 

From the latter stages of the Veteran's lengthy career through February 27, 2017, the Veteran's right knee disability was manifested by subjective complaints; and there was no evidence of treatment for the knee.  For example, in March 2009, the Veteran's right knee demonstrated no effusion, erythema, or misalignment of the knee; and there was no tenderness to palpation or crepitus.  The range of right knee motion was reportedly normal, and there was no pain on motion or tenderness with ambulation.  There was no anterior or posterior instability, and a patellofemoral apprehension test was normal.  In addition, there was no weakness of the right knee and the Veteran's deep tendon reflexes were normal.  Moreover, during a November 2011 VA examination, his range of right knee motion continued to be normal with extension to zero degrees and normal flexion to 140 degrees or greater, both without objective evidence of pain.  38 C.F.R. § 4.71, Plate II (2017).  In addition, there was no evidence of pain to palpation, swelling, deformity, or muscle spasm.  The Veteran's right knee strength continued to be normal, and he did not demonstrate a history of subluxation or instability in any plane.  Indeed, the examiner noted no flare-ups or functional impairment due to the right knee, and he required no assistive devices due to right knee impairment.  In short, from February 1, 2012 through February 27, 2017, the Veteran did not meet or more nearly approximate the criteria for a compensable rating for degenerative arthritis of the right knee.  Accordingly, that rating is confirmed and continued.  

Since February 28, 2017, the evidence continues to be negative for any right knee treatment.  However, that day, the Veteran was examined by VA to determine the severity of his right knee disability.  Unlike the 2011 VA examination, he reported constant right knee pain and flare-ups with prolonged sitting and with activity, such as walking up a grade.  His range of right knee extension was normal to zero degrees but his range of right knee flexion was limited to 135 degrees with objective evidence of pain at that level.  However, there was no crepitus, and he could perform repetitive right knee testing.  As above, there remained no evidence of pain to palpation, swelling, deformity, or muscle spasm.  Pain, weakness, fatigability or incoordination did not significantly limit the functional ability of the right knee with repeated use over a period of time or during flare-ups.  The Veteran's right knee strength remained full without evidence of atrophy, and there was no history of recurrent subluxation or lateral instability.  Indeed, all tests of stability were normal.  Although X-rays confirmed the presence of minimal knee osteoarthrosis and a bipartite/multipartite patella and/or remote patella fracture, the examiner opined that the Veteran's service-connected right knee disability had no functional impact on ability to work.  

Given the Veteran's lack of objective evidence of pain, noncompensable range of right knee motion, and limited functional impact of his right knee disability, he does not meet or more nearly approximate the criteria for a rating in excess of 10 percent since February 28, 2017.  Therefore, that rating is also confirmed and continued.  

The Left Upper Arm 

Finally, the Veteran seeks a compensable rating for his left upper arm radiculopathy.  In evaluating impairment of the upper extremities, it is often important to determine the Veteran's major or dominant upper extremity.  Impairment of a major upper extremity can frequently result in a rating higher than that assignable for impairment of the minor upper extremity.  38 C.F.R. § 4.69 (2017).  In this case, the Veteran is right-handed.  Thus, his left arm is his minor upper extremity.  

The Veteran's left upper arm radiculopathy is rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8516.  A 10 percent rating is warranted for mild incomplete paralysis of the ulnar nerve of the minor upper arm, while a 20 percent rating is warranted for moderate incomplete paralysis.When, as in this case, the rating schedule does not provide a noncompensable evaluation for a particular disability, a noncompensable rating shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

As above, the Veteran has not been followed by any health care providers or required treatment for his left ulnar nerve impairment since service.  However, he has been examined by VA on two occasions to determine the severity of that disorder.

During his November 2011 pre-retirement VA examination, the Veteran complained of daily numbness, tingling, pain in the left side of his neck and left shoulder, which radiated down to his left hand and fingers.  It was noted that the Veteran had been a helicopter pilot in service but had been assigned to a desk job after his neck and left arm numbness occurred.  It reportedly caused decreased manual dexterity and pain, and sometimes the Veteran had to be careful managing physical activities at home, e.g., raking leaves, working on appliances or playing with children.  On examination, however, the Veteran's left upper extremity strength was normal at 5/5 without evidence of impaired muscle tone or atrophy.  The deep tendon reflexes and sensory processes in the upper extremities were also normal.  

During his February 2017, VA examination, the Veteran complained of mild intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the left side of his neck and left shoulder, which radiated down to his left hand and fingers.  As during his previous VA examination, however, his left upper extremity strength remained normal at 5/5; and his deep tendon reflexes and sensory processes in the upper extremities were also normal.  In addition, a subsequent EMG and nerve conduction studies of the left upper arm were within normal limits.  They showed no evidence of cervical radiculopathy from C5 to C8 or peripheral neuropathy of the median, ulnar, or radial nerves.  Indeed, the examiner found that the Veteran's left ulnar nerve impairment did not have any impact on his ability to work.  

Given the limited findings of the Veteran's left ulnar nerve impairment, the consistency between the two VA examinations by two different examiners, the lack of treatment for his left ulnar nerve since service, and the lack of functional impact on his ability to work since service, the Board finds that the Veteran does not meet or more nearly approximate the criteria for a compensable rating for that disorder.  Accordingly, current noncompensable rating is confirmed and continued.


ORDER

For the period from February 1, 2012 through February 27, 2017, the criteria for a compensable rating for right knee degenerative joint disease is denied.  

Since February 28, 2017, a rating in excess of 10 percent for right knee degenerative joint disease is denied.  

An initial compensable rating for left upper arm radiculopathy is denied.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


